ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 02 May 2022 has been considered.
Applicant’s amendment filed 02 May 2022 has not been entered because it requires further consideration for the reasons set forth below.
Claims 1, 10, and 17 require further consideration for the reasons set forth below.
With respect to claim 1, the claim now requires a specific resonance-stabilized counteranion and a sheet resistance of the stack structure, the combination of which were previously not required by the claim, and thus requires further consideration.
With respect to claim 10, the claim now requires specific polymer substrates which were previously not required by the claim, and thus requires further consideration.
With respect to claim 17, the claim now requires a specific resonance-stabilized counteranion and a sheet resistance of the stack structure, the combination of which were previously not required by the claim, and thus requires further consideration.
Further, even if the amendment were entered it would not overcome the prior art of record.
Specifically, Applicant’s arguments filed 02 May 2022 have been considered but they are not persuasive.
Regarding the rejections of claims 1-3, 5-10, and 14-21 over Niimi in view of Ohno, Bae, and the evidence provided by PubChem and Gelest, Applicant argues that while Ohno discloses a cation polymerizable composition, Ohno does not provide any reason or motivation to use a resonance-stabilized counteranion with a conductive layer to provide a stacked structure with an improved static electricity effect. Applicant points to the Examples and Comparative Examples of the specification for support, as Comparative Examples 2-7 use a non-resonance stabilized counteranion such as                     
                        
                            
                                PF
                            
                            
                                6
                            
                            
                                -
                            
                        
                    
                 or                     
                        
                            
                                SbF
                            
                            
                                6
                            
                            
                                -
                            
                        
                    
                . The examiner respectfully disagrees.
In response to Applicant’s argument that Ohno does not provide any reason or motivation to use a resonance-stabilized counteranion with a conductive layer to provide a stacked structure with an improved static electricity effect, this is not found persuasive. While Ohno may disclose the use of other anions, the fact remains that Ohno discloses the anion is a halide complex having the general structure [LXb]r- ([0032]), where L is a metal that is the central atom of the halide complex and is B, P, or Sb, and X is the halide ([0033]), and includes tetrakis(pentafluorophenyl)borate ([0034]); as evidenced by Gelest, tetrakis(pentafluorophenyl)borate has B attached to four C6 aryl groups substituted with at least one halogen, and thus corresponds to the claimed resonance-stabilized counteranion of the cation initiator where M is B, Ar is a C6 aryl group substituted with at least one halogen, and n is 4. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant' s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resonance-stabilized counteranion taught by Ohno in order to provide a protective layer having high water resistance ([0005] and [0059]).
In response to Applicant’s reliance on the Examples and Comparative Examples to establish unexpected results, the data is not persuasive because it is not commensurate in scope with the present claims for the following reasons.
Firstly, the Examples refer to a specific conductive layer made of specific components in specific amounts (see instant specification, page 27, lines 3-19, Preparation Examples 1 and 2), whereas the present claims only broadly require any conductive layer.
Secondly, the Examples refer to a specific protective layer made of specific components in specific amounts and having a specific cation initiator having a specific structure in specific amounts (see instant specification, page 27, line 30-page 28, line 9, Preparation Example 3), whereas the present claims only broadly require a protective layer made of a cured product of a cation polymerizable compound and a cation initiator, wherein the cation polymerizable compound includes at least one of an epoxy group or a vinyl group at a terminal end, and wherein the cation initiator comprises any cation and any resonance stabilized counteranion having the structure M-(Ar)n, where M is B, P, or Sb, Ar is a C6-C20 aryl group substituted with at least one halogen, and n is an integer from 4-6.
Thirdly, the examples refer to a specific substrate being a polyimide film having a specific thickness, a conductive layer having a specific thickness, and a protective layer having a specific thickness (see instant specification, page 30, lines 3-18), whereas the present claims broadly allow for any substrate having any thickness, a conductive layer having any thickness, and a protective layer having any thickness.
Further, it is unclear what is meant by Comparative Example 2’s recitation of “A stacked structure is made according to the same method as Example 1 except that the composition for a conductive layer according to Comparative Preparation Example 1 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer.
Additionally, it is unclear what is meant by Comparative Example 3’s recitation of “A stacked structure is made according to the same method as Example 1 except that the composition for a conductive layer according to Comparative Preparation Example 2 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer.
Furthermore, it is unclear what is meant by Comparative Example 4’s recitation of “A stacked structure is made according to the same method as Example 1 except that the composition for a conductive layer according to Comparative Preparation Example 3 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for  a protective layer, not a conductive layer.
Similarly, it is unclear what is meant by Comparative Example 5’s recitation of “A stacked structure is made according to the same method as Example 2 except that the composition for a conductive layer according to Comparative Preparation Example 1 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer. Similarly, Comparative Preparation Example 1 is drawn to a composition for a protective layer, not a conductive layer. Does this mean the protective layer made from Preparation Example 3 is replaced with that of Comparative Preparation Example 1? Or is the conductive layer made from Preparation Example 2 replaced with a protective layer made from Comparative Preparation Example 1?
In addition, it is unclear what is meant by Comparative Example 6’s recitation of “A stacked structure is made according to the same method as Example 2 except that the composition for a conductive layer according to Comparative Preparation Example 2 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer. Similarly, Comparative Preparation Example 2 is drawn to a composition for a protective layer, not a conductive layer. Does this mean the protective layer made from Preparation Example 3 is replaced with that of Comparative Preparation Example 2? Or is the conductive layer made from Preparation Example 2 replaced with a protective layer made from Comparative Preparation Example 2?
Likewise, it is unclear what is meant by Comparative Example 7’s recitation of “A stacked structure is made according to the same method as Example 2 except that the composition for a conductive layer according to Comparative Preparation Example 3 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer; similarly, Comparative Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer. Does this mean the protective layer made from Preparation Example 3 is replaced with that of Comparative Preparation Example 3? Or is the conductive layer made from Preparation Example 2 replaced with a protective layer made from Comparative Preparation Example 3?
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
Further, it is not clear if the data establishes unexpected or surprising results given that one of ordinary skill in the art to expect the Comparative Examples, which do not comprise any conductive layer to have a higher sheet resistance than the Inventive Examples that do comprise a conductive layer.
Regarding the use of Youki as a reference, Applicant argues Youki requires the use of a triacetyl cellulose substrate in addition to the hard coat layer in order to get the surface resistivity of 1 × 1011 Ω/sq. The examiner respectfully disagrees.
In response to Applicant’s argument, the examiner is not suggesting substituting the materials of Youki as the materials for Niimi in view of Ohno and Bae, but rather that it would have been obvious to one of ordinary skill in the art to set the value of the sheet resistance of Niimi in view of Ohno and Bae to be less than 1 × 1011 Ω/sq as taught by Youki in order to prevent the adhesion of dust.

It is noted that if Applicant’s amendment were entered, the 35 U.S.C. 112(a) rejection of claim 22 would be withdrawn due to the cancellation of the claim.
It is also noted that if Applicant’s amendment were entered, the 35 U.S.C. 103 rejections of claims 2, 11, 18, and 22 would be withdrawn because the claims have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787